number release date id office uilc cca_2009050614420837 -------------- from ------------------- sent wednesday may pm to --------------------- cc ----------- subject re partner statutes and fpaa we can issue an fpaa and it will be binding on all taxable direct and indirect partners who have open statutes using the form 872-i see 114_tc_533 the partnership has no statute section just operates to extend to a minimum expiration date each direct and indirect partner's sec_6501 statute for tax attributable to partnership items can extend this minimum period for all partners under section b b as their agent alternatively as apparently occurred here each partner can extend the statute for himself as provided by section b a the form 872-i has special language included to comply with the separate requirements of section b that partnership items be referenced in the extension agreement see 127_tc_75 id the tmp
